--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND EXTENSION OF PURCHASE AGREEMENT
AMONG
SECUREALERT, INC. (FORMERLY REMOTEMDX, INC.),
AND
MIDWEST MONITORING AND SURVEILLANCE, INC.,
GARY SHELTON, GARY BENGTSON, LARRY GARDNER AND SUE GARDNER




This Second Extension of Purchase Agreement (“Second Extension”) is made and
entered into effective April 1, 2010 as follows:
 
RECITALS:
 
A.  SecureAlert, Inc., formerly RemoteMDx, Inc., a Utah corporation (the
"Buyer"), Midwest Monitoring & Surveillance, Inc. (“MM&S”), a Minnesota
corporation, Gary Bengtson (“Bengtson”), Gary Shelton (“Shelton”), Larry Gardner
(“L. Gardner”), and Sue Gardner (“S. Gardner”) (Bengtson, Shelton, L. Gardner
and S. Gardner are referred to individually herein as a “Seller,” and
collectively, as the "Sellers") entered into a Stock Purchase Agreement
effective as of December 1, 2007 (as thereafter amended and supplemented, the
“Purchase Agreement”).  The Purchase Agreement was amended and extended by
agreement effective March 1, 2009 (the “First Extension”). The Buyer, MM&S and
the Sellers are referred to collectively herein as the "Parties."
 
B.  Pursuant to the Purchase Agreement, Buyer acquired from Sellers 51% of the
issued and outstanding capital stock of MM&S.
 
C.  The Purchase Agreement, Sections 2.3 and 2.4, granted to the Buyer and to
the Seller, respectively, certain options regarding the remaining 49% of the
issued and outstanding capital stock of MM&S.
 
D.  Pursuant to the First Extension, the Parties supplemented and amended the
Purchase Agreement by terminating the Buyer’s and Sellers’ Options and providing
for the purchase and sale of the remaining shares of MM&S capital stock on the
terms contained therein. The period to consummate the purchase and sale was
extended to March 31, 2010.


E.  The Parties now desire to extend the period for closing of the purchase and
sale of the Remaining MM&S Shares on the terms and subject to the conditions and
the consideration contained in this Second Extension.
 
NOW THEREFORE, in consideration of the understandings and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the Parties agree as follows.
 
ARTICLE 1
DEFINITIONS


1.1           Defined Terms.  In this Agreement terms will have the same meaning
as defined within the Purchase Agreement and the First Extension with the
following addition or substitution:
 
"Purchase Price" has the meaning set forth in Section 3.1, below.

 
 

--------------------------------------------------------------------------------

 


ARTICLE 2
CONSIDERATION


2.1           Payments to Extend Purchase Period.  As consideration and an
inducement to Sellers for the extension of time to complete the purchase of the
Remaining MM&S Shares hereunder, Buyer shall deliver to Sellers within thirty
(30) days of the execution of this Second Extension, one hundred fifty thousand
(150,000) shares (in the aggregate) of Buyer’s common stock (the fair market
value of which as of the effective date hereof to be credited against the
payment of the Purchase Price for the Remaining MM&S Shares), allocated among
Sellers as follows:


(i)  Fifty thousand (50,000) shares collectively to S. Gardner and L. Gardner;


(ii)  Fifty thousand (50,000) shares to Bengtson; and


(iii)  Fifty thousand (50,000) shares to Shelton


In addition, Buyer hereby waives the payment due to Buyer by MM&S in the amount
of ten thousand dollars ($10,000) for April 2010.


2.2           Purchase of Additional Shares.  In consideration of the delivery
of the Buyer’s common stock under Section 2.1 above and the following cash
payments to the Sellers, the ownership interest of Buyer is hereby increased to
53.145% of the total issued and outstanding capital stock of MM&S.  Sellers
shall deliver shares representing such increased ownership interest to Buyer
within thirty (30) days of the date of execution of this Second
Extension.  Payment for these additional shares of MM&S shall be made as
follows: Over a twelve-month period commencing May 2010, Buyer shall make equal
monthly payments (i) totaling forty-eight thousand dollars ($48,000) jointly to
S. Gardner and L. Gardner and (ii) totaling forty-eight thousand dollars
($48,000) to Bengtson, and (iii) totaling forty-eight thousand dollars ($48,000)
to Shelton; provided, however, that the Buyer and a Seller may agree to a
modification of the payment schedule set forth in this Section 2.2 as to the
individual Seller’s installments hereunder.


ARTICLE 3
PURCHASE AND CLOSING


3.1           Completion of Purchase and Sale of MM&S Shares.


(A)           Purchase of Remaining MM&S Shares.  Buyer shall purchase from
Sellers, and each Seller shall sell, convey, assign, transfer and deliver to
Buyer, all shares of the outstanding capital stock of MM&S (the “Remaining MM&S
Shares”) owned by such Seller, free and clear of any lien and restriction on
transfer, as set forth on Schedule 2.1(A) of the Purchase Agreement under the
heading “Common Stock to be Sold” next to such Seller's name for the
consideration specified in Section 3.1(B), below. Sellers represent and warrant
to Buyer that such shares represent all of the remaining issued and outstanding
shares of the equity or capital stock of MM&S not presently held by Buyer and
that there are no outstanding options, warrants, notes, or other instruments
related to the issuance of any shares of common stock or other capital stock of
MM&S; provided, however, that the number of shares to Common Stock to be Sold by
each Seller shall be reduced by the number of additional shares acquired by
Buyer under Article 2 above.
 
(B)           Purchase Price.  In consideration for the Remaining MM&S Shares to
be sold pursuant to this Agreement, Buyer shall pay a purchase price of three
million five hundred thirty-eight thousand dollars ($3,538,000), hereinafter the
“Purchase Price”, subject to adjustment as follows:  In the event MM&S should
have Earnings Before Interest, Depreciation and Amortization (“EBIDA”) in excess
of seven hundred thousand dollars ($700,000) for the period April 1, 2010
through March 31, 2011, the Purchase Price shall be increased to three million
eight hundred thirty-eight thousand dollars ($3,838,000).

 
 

--------------------------------------------------------------------------------

 


3.2           Closing.


(A)           Closing Date.  The Closing of the sale and purchase of the
Remaining MM&S Shares (the “Closing”) will occur at the offices of the Buyer at
10:00 a.m. on Wednesday, April 21, 2011; provided, however, that the Parties
may, by mutual written consent, set the date and location of Closing at such
other time and place as they may mutually desire without further amendment to
this Agreement.
 
(B)           Deliveries at the Closing.  At the Closing, (i) the Sellers will
deliver to the Buyer stock certificates representing all of the Remaining MM&S
Shares, endorsed in blank or accompanied by duly executed assignment documents,
(ii) the Buyer will deliver to each of the Sellers the Purchase Price for such
shares as specified in Section 3.1(B) above, subject to the following:


(i)  In the event the Purchase Price is not adjusted as provided in Section
3.1(B)(i), above, Buyer shall pay 75% ($2,631,000) thereof in cash in proportion
to the Sellers’ respective ownership of the Remaining MM&S Shares and the
balance of the Purchase Price ($907,000) in shares of the Buyer’s common stock
valued at the average sale price of such shares over the five (5) trading days
immediately preceding the Closing; or


(ii)  If the Purchase Price is adjusted as provided in Section 3.1(B)(i), above,
then Buyer shall pay 90% ($3,454,200) thereof in cash in proportion to the
Sellers’ respective ownership of the Remaining MM&S Shares and the balance of
the Purchase Price ($383,800) in shares of the Buyer’s common stock valued at
the average sale price of such shares over the five (5) trading days immediately
preceding the Closing.


ARTICLE 4
DEFAULT OR FAILURE TO PERFORM


4.1          Default.


(A)           Performance.  In the event Buyer fails to perform and complete its
purchase of the Remaining MM&S Shares as provided in this Agreement, Buyer shall
be in default and shall immediately forfeit any and all payments made to Sellers
under the Purchase Agreement and under Section 2.1, above, and its ownership of
the MM&S Shares previously acquired under Section 2.1 of the Purchase Agreement
and Buyer shall return, convey, assign, transfer and deliver Buyer’s MM&S Shares
to Sellers.


(B)           Early Termination by Buyer.  Buyer may, at any time, terminate
this Agreement.  Buyer’s commencement of any proceeding in Bankruptcy prior to
Closing shall be deemed to be a voluntary election on the part of Buyer to
terminate this Agreement.  Upon Buyer’s early termination of this Agreement,
Buyer shall immediately forfeit its ownership of the MM&S shares previously
acquired under Section 2.1 of the Purchase Agreement and shall return, convey,
assign, transfer and deliver Buyer’s MM&S Shares to Sellers and provide the
deliveries provided in Section 4.1(D) below within 15 business days of such
termination.


(C)           Insolvency Default.  In addition to any other rights of the
Sellers hereunder, this Agreement shall be deemed to be immediately terminated
in the event that the Buyer should become bankrupt or insolvent or any debtor
proceedings shall be taken by or against the Buyer.  In such event, in addition
to any and all other legal remedies and rights, the Sellers may immediately
declare Buyer to be in default of this Agreement and the Buyer shall make
delivery to Sellers, as described in Section 4.1 (D) below, of the stock
certificates representing the MM&S Shares previously acquired within 10 business
days of such event.

 
 

--------------------------------------------------------------------------------

 


(D)           Deliveries in the event of Early Termination.  Buyer shall, in the
event of an early termination or other event provided under this Section 4.1,
deliver to the Sellers the stock certificates representing the MM&S Shares
previously acquired under Section 2.1 of the Purchase Agreement, free and clear
of any lien or restriction on transfer to Sellers in the same amounts set forth
opposite Sellers’ names on Schedule 2.1(B) of the Purchase Agreement.


ARTICLE 5
AGREEMENTS REGARDING OPERATION OF MM&S DURING EXTENSION PERIOD


5.1       Emphasis on Profitability.  The Parties agree to work cooperatively to
stabilize, optimize and grow the revenue and profitability of MM&S by
undertaking the following (and such other steps as they may mutually agree
during the period):


(A)           Monitoring Center Efficiencies.  The parties will work
cooperatively so that the headcount of net full-time equivalent employees
(“FTE”) at the Seller’s monitoring center will be reduced during the extension
period ending March 31, 2011; with a target date for implementation of June 1,
2010.  Coordination of monitoring for MM&S accounts would be facilitated through
MM&S senior monitoring center liaison (Andy Rogers or successor) and the Buyer’s
monitoring center supervisor.
 
(B)           Central Administrative Functions.  The Parties would move to
consolidate control over accounting, supply chain, implementation of shared
inventory management system, and human resource functions (including payroll) to
Buyer’s control and current Aplicor CRM software,  tools and other licenses will
be consolidated with Buyer to reduce operating expense and redundancy; with a
target date for implementation of June 1, 2010.
 
(C)           Other Efficiencies.  The Parties will work to achieve common
management of idle and available equipment, improved shipping and deployment
costs, consolidation of inventory line-of-sight, management and controls, and
collaborative large account sales initiatives and identify additional
opportunities to reduce headcount and optimize economies of scale and synergies
in the combined operations.  Priority will be placed in sales and marketing
efforts to emphasize the placement of Buyer’s products and
services.  Specifically, the Parties will jointly participate in large (greater
than $500,000 or 200 devices) Requests for Proposal.


ARTICLE 6
REMAINING CONDITIONS AND AGREEMENTS


6.1          Remaining Conditions and Agreements to Continue in Effect.  The
Parties agree that except where expressly modified or amended by this Second
Extension, all of the terms, conditions, agreements and understandings as set
forth in the Purchase Agreement (as modified and supplemented) and the First
Extension shall remain in full force and effect.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective April 1,
2010.


SECUREALERT, INC.




By:  /s/ John L. Hastings, III                    
              John L. Hastings, III


Title:     President                                           


MIDWEST MONITORING AND SURVEILLANCE, INC




By: /s/  Gary L. Shelton                             
              Gary L. Shelton


Title:     President                                           




/s/ Gary L. Bengtson                                  
Gary L. Bengtson, Seller




/s/  Gary L. Shelton                                    
Gary L. Shelton, Seller




/s/  Larry W. Gardner                                 
Larry W. Gardner, Seller




/s/  Sue Gardner                                          
Sue Gardner, Seller
 
 

--------------------------------------------------------------------------------